Citation Nr: 0431492	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for hydronephrosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to September 1943.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied a compensable rating for the veteran's disorder.  The 
veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2004.  A 
transcript of that hearing is on file.

The veteran has raised an inextricably intertwined issue that 
has not been addressed by the agency of original 
jurisdiction.  Both must be addressed together on remand.  
Harris v. Derwinski, 1. Vet. App. 180 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During service, the veteran was treated for trigonitis and 
hydronephrosis.  He submitted a claim for service connection 
for "kidney trouble" in July 1946.  By way of a September 
1946 rating action, the RO granted service connection for 
hydronephrosis, bilateral, with a 10 percent evaluation under 
Diagnostic Code (Code) 7509 (rated as a renal dysfunction).  
A March 1947 VA examination resulted in a diagnosis of 
trigonitis, chronic.  A March 1947 RO rating decision 
indicated that hydronephrosis was not seen on the last 
examination, and that the veteran's service-connected 
condition is now diagnosed as trigonitis and rated 10 percent 
under Code 7512 (rated as a voiding dysfunction).

The diagnosis on VA examination in August 1959 was "no 
genito urinary disease found".  In an August 1959 rating 
action, the RO recharacterized the veteran's service-
connected condition as hydronephrosis, noted that the 
disorder was not found on last examination, and reduced the 
veteran's disability rating to 0 percent.  No Diagnostic Code 
was identified.

Over the years since 1959, the veteran brought numerous 
claims for increase in his service-connected condition, 
claimed as a "kidney problem".  The claims for increase 
were denied, and the veteran did not appeal.

He brought his most recent claim for increase in August 2001.  
The RO denied the claim and the veteran appealed.  During his 
September 2004 hearing and in a statement submitted at the 
time of the hearing, the veteran and his representative 
raised the issue of whether there was clear and unmistakable 
error (CUE) in the August 1959 decision that recharacterized 
the service-connected disability as hydronephrosis, and 
reduced the disability rating to 0 percent.  

The veteran and his representative essentially argue that 
since service the veteran has had one disability manifested 
by urinary problems, that the service-connected condition 
included hydronephrosis and trigonitis, and that the RO erred 
in August 1959 when it reduced the veteran's disability 
rating to 0 percent based on a lack of finding of 
hydronephrosis and failed to consider the fact that the 
veteran's chronic trigonitis continued.   

Here, the RO has not yet adjudicated the recently raised CUE 
issue.  The Board finds that the veteran's claim for increase 
and his claim with regard to CUE in the August 1959 rating 
decision are inextricably intertwined, since the CUE claim 
involves how the service-connected disorder is characterized 
and rated.  Therefore the issue of an increased rating must 
be held in abeyance and remanded to the RO to be addressed 
after initial adjudication of the CUE claim.  See Harris, 
supra.

Additionally, during his hearing, the veteran indicated that 
he has received all of his treatment at the John Cochran VA 
facility in St. Louis.  An attempt should be made to ensure 
that all outstanding records of pertinent treatment are 
obtained and added to the record.


Accordingly, this matter is remanded to the RO for the 
following:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received for genito-
urinary problem, including voiding 
problems and kidney problems, since 
December 1991.  The RO should obtain 
complete copies of treatment records 
(those not already in the claims folder) 
from all sources identified.  
Specifically noted in this regard are 
records of current treatment from the 
John Cochran VA facility in St. Louis, 
Missouri.
 
2.  The RO should adjudicate the issue of 
CUE in the August 1959 rating action that 
recharacterized the service-connected 
disability and reduced the evaluation 
from 10 percent to 0 percent.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue of an increased rating on 
appeal.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	


                  
_________________________________________________
	WAYNE M. BRAUEUR
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



